DETAILED ACTION
Claim History
Original claims 1-20 were filed on August 18, 2020.  With the preliminary amendment of August 18, 2020, claim 1-20 were cancelled and claims 21-40 were added. With the preliminary amendment of November 12, 2020, claim 21-40 were cancelled and claims 41-161 were added.  Said claims 41-161 are pending. 
 Election by Presentation 
The elected invention is directed a method of producing a heterologous polypeptide, the method comprising:
(i)    cultivating an isolated mutant of a parent Trichoderma strain in a medium for the production of the heterologous polypeptide; and

(ii)    recovering the heterologous polypeptide from the cultivation medium;
wherein the mutant strain comprises a polynucleotide encoding the heterologous polypeptide and a first aspartic protease gene, wherein the first aspartic protease gene is modified rendering the mutant strain at least 95% deficient in the production of the first aspartic protease compared to the parent Trichoderma strain when cultivated under identical conditions; wherein the first aspartic protease is selected from:
(a)    a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 4 or amino acids 21 to 407 of SEQ ID NO: 4; and
(b)    a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 3 or nucleotides 61 to 1299 of SEQ ID NO: 3, or the cDNA thereof.
Claims 41-161 are examined1. 
Effective Filing Date
The US effective filing date granted for claims 41-90 and 115-138 is December 18, 2009, the filing date of US 61/287,844, which disclosed the recited subject matter. The US effective filing date granted for the claims 91-114 and 139-161 is December 17, 2010, the filing 
AIA -First Inventor to File Status
Based on the US effective filing dates of December 18, 2009 and December 17, 2010, the present application is being examined under the pre-AIA , first to invent provisions.
Allowable Subject Matter
Claims 41-161 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 41-161, are limited to a method of producing a heterologous polypeptide, the method comprising:
(i)    cultivating an isolated mutant of a parent Trichoderma strain in a medium for the production of the heterologous polypeptide; and
(ii)    recovering the heterologous polypeptide from the cultivation medium;
wherein the mutant strain comprises a polynucleotide encoding the heterologous polypeptide and a first aspartic protease gene, wherein the first aspartic protease gene is modified rendering the mutant strain at least 95% deficient in the production of the first aspartic protease compared to the parent Trichoderma strain when cultivated under identical conditions; wherein the first aspartic protease is selected from:
(a)    a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 4 or amino acids 21 to 407 of SEQ ID NO: 4 wherein said amino acid sequence has aspartic protease activity; and
(b)    a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 3 or nucleotides 61 to 1299 of SEQ ID NO: 3, or the cDNA thereof wherein the nucleotide sequence encodes an amino acid sequence having aspartic protease activity.

The utility of said method is credible based on expression of GH10 xylanase in the strain having deficient expression of the first aspartic protease of SEQ ID NO: 4 (Example 17-18; strain AgJgl 11 -50).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 It is noted that these claims are methods of using the cells of parent patent US 10,400,260.